 64 DECISIONS OF THE NAT
IONAL
 LABOR RELATIONS BOAR
D American Water Works Company, Inc. a/k/a Amer
i-can Water Works Service Company, Inc. 
and 
Utility Workers Union of America, AFL
ŒCIO
, and its subsidiaries
.  Case 29
ŒCAŒ030676 July 
31, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
JOHNSON
 On 
October 16
, 2012,
 Administrative Law Judge 
Ste-ven Davis
 issued the attached decision.
 The Respondent 
filed exceptions and a supporting brief
, the General 
Counsel
1 and the Charging 
Party filed answering briefs, 
and the Respondent filed a reply brief.  The General 

Counsel filed exceptions, the Charging Party filed cross
-exceptions and a supporting brief, and the Respondent 
filed an answering brief to the Charging Party™s cross
-excepti
ons.  
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in li
ght of the exceptions and briefs
 and has decided to 
affirm the judge
™s rulings, find
ings,
2 and conclusions and 
to adopt the recommended Order as modified
 and set 
forth in full below
.3 1 The General Counsel urges us to strike the Respondent™s exce
p-
tions because they impermissibly contained legal argument, given that 
the Respondent also filed a supporting brief. 
 We decline to do so.  We 
find the Respondent™s exceptions substantially comport with the r
e-quirements of Sec. 102.46 of the Board™s Rules and Regulations.  See,
 e.g.,
 Wal
-Mart Stores, Inc.
, 351 NLRB 130 fn. 3 (2007).
 2 We
 adopt the judge™s finding that the Respondent was the initiating 
party for purposes of Sec. 8(d)(3) of the Act.  In doing so, we note the 

Respondent™s failure to serve upon the other parties to the National 
Benefits Agreement a written notice of proposed 
contract modification, 
60 days prior to the expiration of the agreement, as required by Sec. 
8(d)(1) of the Act.  However, the 8(d)(1) notice issue is not before us 
and, in any event, it would not affect the outcome here.
 Member Johnson agrees that the 
Respondent™s actual notice to the 
FMCS was sufficient, although the better practice would clearly be to 
provide such notice in writing.  He also notes that while the Union may 
not yet have been the actual agent of all other unions in the bargaining 
consort
ium when the Respondent initiated contract modification di
s-cussions, the Union was the apparent agent based on the parties™ prior 
national benefits bargaining history.  Inasmuch as none of the other 
unions withdrew from the subsequent bargaining led by the
 Union, 
Member Johnson finds it unnecessary to decide what impact such wit
h-
drawals might have on the notice issues presented here.
 3 We shall modify the judge™s recommended Order to require the 
Respondent to compensate unit employees for the adverse tax co
ns
e-quences, if any, of receiving lump
-sum awards, and to file a report with 
the Social Security Administration allocating the backpay awards for 
each employee to the appropriate calendar quarters. 
 We shall conform the Order to our standard remedial langua
ge and 
shall
 substitute a new notice to conform to the Order as modified
 and in 
accordance with our recent decision in 
Durham School Services
, 360 
NLRB 
694
 (2014)
. ORDER
 The National Labor Relations Board orders that the 
Respondent, 
American Water Works Company, Inc. 
a/k/a American Water Works Service Company, Inc., 
Voorhees, New Jersey, and
 its 
subsidiaries, 
officers, 
agents,
 successors, and assigns, shall
 1.  Cease and desist from
 (a)  Failing and refusing to bargain in good faith with 
the Union by unilaterally implementing the terms of its 
last, best
, and final offer
 which modified and unilaterally 
changed the terms of the medical plan, the retiree health 
benefits plan (VEBA), and the short term disability plan 
set forth in the
 National Benefits Agreement
 that expired 
on July 31, 2010
, without complying with the 
requir
e-ments set forth in Section 8(d)(3) of the Act.
 (b) In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 

rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action ne
cessary to 
effectuate the policies of the Act.
 (a)  On request, bargain in good faith with the Union 
for
 a successor to the National Benefits Agreement that 
expired on July 31, 2010, and if an understanding is 

reached, embody that understanding in a signed
 agre
e-ment. 
 (b) 
 Upon request by the Union, rescind the unilateral 
changes made to the medical plan, the retiree health be
n-efits plan (VEBA), and the short
-term disability plan 
set 
forth in 
the National Benefits Agreement
 that expired on 
July 31, 2010
. (c)  Make whole all unit employees for losses suffe
red 
as a result of 
the 
Respondent™s unlawful 
changes in the 
terms of the medical plan, the retiree health benefits plan 

(VEBA), and the short
-term disability plan set forth in 
the National Benefits
 Agreement
 that expired on July 31, 
2010, in the manner set forth in the remedy section of the 

decision
. (d)  
Compensate unit employees for any
 adverse
 in-come
 tax
 consequences
 of receiving lump
-sum backpay 
awards, and file a report with the Social Security Admi
n-istr
ation allocating the backpay awards to the appropriate 
calendar quarters for each employee.
 (e) 
 Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in electronic form, 
necessary to analyze the amo
unt of backpay due under 
the terms of this Order.
 361 NLRB No. 3
                                                              AMERICAN WATER WORKS
 CO.  65 (f) 
 Within 14 days after service by the Region, post at 
its Voorhees, New Jersey facility, and all of its 
subsidia
r-ies
™ locations, copies of the attached notice marked 
ﬁAp-pendix.
ﬂ4  Copies of the notice, 
on forms provided by the 
Regional Director for Region 29, after being signed by 
the Respondent
™s authorized representative, shall be 
posted by the Respondent and maintained for 60 conse
c-utive days in conspicuous places including all places 

where notices to
 employees are customarily posted. 
 In 
addition to physical posting of paper notices, notices 

shall be distributed electronically, such as by email, pos
t-ing on an intranet or an internet site, and/or other ele
c-tronic means, if the Respondent customarily co
mmun
i-cates with its employees by such means. 
 Reasonable 
steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other 
material. 
 In the event that, during the pendency of these 
proceedings, the Respond
ent has gone out of business or 
closed the facility involved in these proceedings, the R
e-spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since 
January 1, 2011.
 (g)  Within 21 days after service by the Region, file 
wit
h the Regional Director for Region 29 a sworn 
certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  4 If this order is enforced by a judgment of a United States court of 
appeals, the words in 
the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 WE WILL 
NOT
 fail and refuse to bargain in good faith 
with the Union by 
unilaterally implement
ing
 the terms of 
our last, best and final offer which modified and unilate
r-ally changed the terms of the medical plan, the retiree 
health benefits plan (VEBA), and the sho
rt-term disabi
l-ity plan set forth in the 
National Benefits Agreement 
that 
expired on July 31, 2010, without complying with the 
requirements of Section 8(d)(3) of the Act. 
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed 
you 
by Section 7 of the Act.
 WE WILL
, on request
, bargain with the Union in good 
faith concerning 
a successor to the National Benefits 

Agreement that expired on July 31, 2010, and if an u
n-derstanding is reached, embod
y that understanding in a 
signed agreement. 
 WE WILL
, upon request by the Union, rescind the un
i-lateral changes made to the medical plan, the retiree 
health benefits plan (VEBA), and the short
-term disabi
l-ity plan 
set forth in 
the National Benefits Agreeme
nt 
that 
expired on July 31, 2010
. WE WILL
 make whole all of our unit employees for 
losses suffered as a result of our unlawful changes in the 

terms of the medical plan, the retiree health benefits plan 
(VEBA), and the short
-term disability plan set forth i
n the National Benefits Agreement 
that expired on July 31, 
2010, with interest
. WE WILL
 compensate 
the 
unit employees for 
any
 adverse
 income
 tax
 consequences
 of receiving 
lump
-sum 
backpay awards, 
and 
WE WILL
 file a report with the S
o-cial Security 
Administration allocating the
 unit emplo
y-ees™
 backpay awards to the appropriate calendar quarters 
for each employee
. AMER
ICAN 
WATER 
WORKS 
COMPANY
, INC
. A/K/A AMERICAN 
WATE
R WORKS 
SERVICE 
COMPANY
, INC
.  The Board
™s decision can be found at 
www.nlrb.gov/case/29
ŒCAŒ030676
 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 

decision from the Executive Secretary, National Labor 
Relations Board, 1099 14th Street, N.W., Wa
shington, 
D.C.
 20570, or by calling (202) 273
Œ1940.
                                                               66 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  Tara A. O™Rourke, Esq.,
 for the General Counsel.
 Anthony B. Byergo, Esq. (Ogletree, Deakins, Nash, Smoak & 
Stewart, LLP)
, of 
Kansas City, Missouri, for the Respon
d-ent.
 Samuel C. McKnight, Esq. (McKnight, McClow, Canzano, 
Smith & Radtke, P.C.)
, of 
Southfield, Michigan, for the U
n-ion.
 DECISION
 STATEMENT OF THE 
CASE
 STEVEN 
DAVIS
, Administrative Law Judge. Based on a 
charge, a first amended charge, and a second amended charg
e filed on March 9, March 22, and April 7, 2011, respectively, by 
Utility Workers Union of America, AFL
ŒCIO (Union) a co
m-plaint was issued against American Water Works Company, 
Inc. a/k/a American Water Works Service Company, Inc. and 
its subsidiaries
1 (Respondent). The complaint alleges that on 
about January 1, 2011, the Respondent directly, and/or through 

its subsidiaries, failed to continue in effect all the terms and 
conditions of a collective
-bargaining agreement entered into on 
August 1, 2005, which w
as to remain in effect until July 31, 
2010, by unilaterally implementing its last best offer which 
modified the terms of the medical plan, the retiree health ben
e-fits plan (VEBA), and the short
-term disability plan, which are 
mandatory subjects of bargaini
ng. 
 It is further alleged that the Respondent engaged in such 
conduct (a) without the consent of the 
Union or any of the 
Un-ions set forth in appendix A of the amended complaint and (b) 

even though prior written notice or other sufficient notice of the 
exi
stence of a dispute between it and the Union and/or any of 
the other unions set forth in appendix A of the amended co
m-plaint had not been served on the Federal Mediation and Co
n-ciliation Service (FMCS) or on 
State agencies located in Cal
i-fornia, Illinois, 
New Jersey, and Pennsylvania. 
 The complaint concludes that by the conduct alleged, the R
e-spondent directly, and/or through its subsidiaries, has failed and 

refused to comply with Section 8(d)(3) of 
the National Labor 
Relations Act (
the Act
) and has theref
ore failed and refused to 
bargain with the Union in violation of Section 8(a)(1) and (5) of 
the Act. 
 The Respondent™s answer denies the material allegations of 
the complaint, and on August 14, 2012, a hearing was held 
before me in Brooklyn, New York. Upon
 the evidence presen
t-ed in this proceeding and my observation of the demeanor of 

the witnesses and after consideration of the briefs filed by all 
parties, I make the following
 1 App
endix 
 A of the amended complaint, wh
ich is hereby incorp
o-
rated by reference into this Decision, lists the names of all of the units 
involved, including the Respondent and/or its subsidiary, the location 
of each of the effected facilities, the name of each of the local unions 
involved, and a 
reference to that portion of the collective
-bargaining 
agreement where the unit description is located. 
 FINDINGS OF 
FACT
 I. JURISDICTION AND LAB
OR ORGANIZATION STAT
US The Respondent, a
 domestic corporation
, with its principal 
office and place of business located at 1025 Laurel Oak Road, 
Voorhees, New Jersey, by and through its local operating su
b-sidiaries in 14 
States of the United States in which it employs 
about 3500 employees represe
nted by various unions, is e
n-gaged in the sale of water and wastewater utilities services to 

residential, commercial, industrial
, and other customers, inclu
d-ing sale for resale and public authority customers, maintaining 
and operating water and wastewater 
facilities, biosolids ma
n-agement, transporting
, and disposal services to municipalities 
and industrial customers.
 During the past year, the Respondent, in the course and co
n-duct of its business operations described above, purchased and 

received at its Voor
hees, New Jersey facility, goods, services
, and materials valued in excess of $50,000 directly from outside 

New Jersey. 
 The Respondent admits, and I find, that it has been an e
m-ployer engaged in commerce within the meaning of Section 
2(2), (6)
, and (7) of
 the Act. The Respondent further admits and 
I find that the Union and all of the 
Unions set forth in appendix 
A to the amended complaint, are labor organizations within the 
meaning of Section 2(5) of the Act.
 II. THE APPROPRIATE BARG
AINING UNIT
 It was stip
ulated that the employees of the Respondent™s su
b-sidiaries who are in the bargaining unit descriptions set forth in 
appendix A to the amended complaint are in units appropriate 
for the purposes of collective
 bargaining within the meaning of 
Section 9(b) of
 the Act. 
 III. PAST BARGAINING HIST
ORY
 In lieu of local negotiations as to certain employee benefits, 
including but not limited to the medical plan, the retiree health 

benefits plan (VEBA), and the short
-term disability plan, R
e-spondent (on behalf of itse
lf and its subsidiaries) and the Union 
(on behalf of itself and in consortium with other local and n
a-tional labor unions representing bargaining units in multiple 
States around the country) have since at least 1980, participated 
in multiunion bargaining co
ncerning such benefits. The Union 

has typically led such consortium of representatives of the var
i-ous participating labor unions in a group called the Union N
a-tional Benefits Committee.
 The national benefits negotiations, set forth above, have ty
p-ically cu
lminated in the parties agreeing to terms for a new 
collective
-bargaining agreement covering such benefits, inclu
d-ing but not limited to the medical plan, ﬁVEBA,ﬂ and the short
-term disability plan. Such an agreement has been called the 
National Benefits A
greement. The most recent such agreement 
that has been agreed upon and executed by the parties is the 
2005
Œ2010 National Benefits Agreement which, by its terms, 
was to remain in effect through July 31, 2010. 
 IV. THE CURRENT BARGAINI
NG David Langford, the 
Union™s president, testified that som
e-time in the 
spring of 2009, he received a phone call from Ro
b-ert McKeage, the Respondent™s 
director of 
labor 
relations. 
                                                              AMERICAN WATER WORKS
 CO.  67 McKeage told him that he wanted to arrange a meeting ﬁjust 
to get the ball rolling, to get a jump
 start, expedite early negot
i-ations around the National Benefits Agreement.ﬂ
 The first meeting took place on June 17, 2009, about 1 year 
before the agreement was to expire. The meeting was held in 
the Union™s office in Washington, D.C. Present for the R
e-spondent was McKeage and Sean Burke, its vice president of 
human resources. Present for the Union was Langford, National 
Union Official Shawn Garvey, and George Manoogian, the 

Union™s chief of staff.
 McKeage spoke about getting ﬁan early startﬂ in negoti
a-tions, and ﬁexpediting and getting things out of the wayﬂ such 
as the Union™s information requests. He proposed creating a 
timeline for the entire logistics of national bargaining, including 
compiling information the Union may request. He spoke about 
giving t
he Union a deadline to make such a request. He also 
suggested ways to move forward with meetings in the future. 
 Burke spoke about the need to contain the rising cost of 
health care insurance. Prior to that meeting, the Union had not 

formulated any proposa
ls, and none were exchanged by the 
parties at that time. The meeting ended with those present 
agreeing to arrange future meetings. It was the Respondent™s 

idea to meet again. Langford stated that it was the Respondent™s 
agenda. ﬁWe listened to them and . .
 . it made sense and we 
agreed and went along.ﬂ
 McKeage said that he would arrange the meeting dates and 
locations and send them to the Union for its approval. Mano
o-gian said that the Union would meet anywhere, but the location 
of the meeting must be in a 
hotel which has a contract with a 
union for its employees. 
 At the time of that meeting, the Union had not met with e
i-ther its own local unions or the other national and 
International 
unions. Nor did the Union have contact information for the 
other unions.
 Indeed, Manoogian stated that the 
Union had not 
spoken to any of the other union representatives until January 

2010. The Union had no authority to speak for other unions 
which were not present at negotiations. It operates through a 
consensus with the othe
r labor organizations. 
 On June 29, McKeage sent Langford an email summarizing 
the meeting, listing all the union contacts he had, and arranging 
a meeting on December 1. He asked Langford to provide an 
information request by December 1, and the Respondent 
would 

attempt to gather the data by February or March 2010. 
 In an email sent on November 20, 2009, McKeage included 
an outline of the next meeting scheduled for December 3. It 
included the naming of the Union™s negotiations team, the te
n-tative meeting day
s for the next four meetings set to begin in 
late April 2010, a determination of the source of data to answer 
the Union™s information request which McKeage wanted by 
February 26, 2010, and the establishment of the ground rules 
for negotiations, such as int
ernal/external communications, 
information requests, and start time. 
 At the December 3 meeting, the parties went over the above
-agenda items, and McKeage announced that he would be using 

the Hewitt 
Company to compile data in response to the Union™s 

inform
ation request. 
 On February 26, 2010, Manoogian sent a letter to McKeage, 
reminding him that the national benefit negotiations were due 
to begin on May 4. The letter contained a request for info
r-mation in connection with the upcoming negotiations. It inclu
d-ed an extensive list of information requested, such as life insu
r-ance, health care benefits, pension and profit sharing, and short
-term disability. Manoogian asked for additional copies of ce
r-tain information so that they could be distributed to the other 
national and 
International unions who represent the Respon
d-ent™s employees. 
 On April 8, 2010, Catherine Raively, McKeage™s assistant, 
sent the Union a detailed list of dates and locations for
 bargai
n-ing sessions set for May and June. The Respondent made the 
hotel arrangements. Those dates included May 4
Œ5, 25
Œ27, 
June 22
Œ24, and July 12
Œ15.
 Between May 4, 2010
, and September 28, 2010, the R
e-spondent, Union, and the other representatives of the
 participa
t-ing labor unions continued to bargain with respect to a succe
s-sor National Benefits Agreement, meeting a total of 15 times at 
locations in Linthicum, Maryland, Philadelphia, Pennsylvania
, and Chicago, Illinois. 
 On May 4, 2010, the Respondent an
d the Union National 
Benefits Committee consisting of all the 
Unions involved in the 
negotiations met for national benefits bargaining in Maryland 
for a successor National Benefits Agreement. Present for the 
Respondent was McKeage and Burke. McKeage opened
 the 
meeting by stating that he wanted to make opening remarks and 
that he ﬁwould allow the Union to make some opening remarks 
if we wanted to.ﬂ Burke™s opening remarks related to the high 
cost of health care which he wanted to cut. He gave his reasons 
for
 the necessity to cut costs. The Union™s opening remarks 
concerned reducing the employee copays for insurance. The 
Respondent and Union exchanged initial proposals for a su
c-cessor National Benefits Agreement and each side explained its 
proposals. McKeage t
estified that in presenting their proposals, 
each party proposed ﬁspecific modifications of the existing 
National Benefits Agreement.ﬂ
 In June, the Union took a strike authorization vote. On July 
20, McKeage sent Manoogian a letter confirming their agre
e-me
nt that negotiations would take place on August 17
Œ19, ad
d-ing that once the Union has ﬁestablished a location for this ba
r-gaining session, we will make our arrangements as well as co
n-tact FMCS for the assistance of a Federal Mediator.ﬂ 
 McKeage testified t
hat since no bargaining session had been 
scheduled to take place before the expiration of the Agreement 
on July 31, and since the next session would be in Chicago, he 
decided to call the Chicago office of the FMCS and ﬁseek assi
s-tance.ﬂ He called the FMCS 
and was told that Javier Ramirez 
would be assigned as the parties™ mediator and that he should 
call Ramirez. McKeage then phoned Ramirez who agreed to 
participate. 
 On August 4, at Ramirez™ request, McKeage sent ﬁthree r
e-maining proposals that the company 
has openﬂ to Ramirez, 
stating in an email that ﬁI will share with you the details of the 
healthcare and dental design when we meet in Chicago unless 
you would like to review them prior to that.ﬂ McKeage also 

sent additional emails to Ramirez on September 1
0 and 14. The 
Union was not copied on any of the emails. 
 Manoogian testified that he made the arrangements and the 
hotel reservation for that meeting in a Chicago hotel because 
 68 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 McKeage attempted to reserve a hotel in Philadelphia but all 
the hotels in tha
t city were unavailable on the dates chosen. 
 One week before the August 17 meeting, Manoogian r
e-ceived a phone call from Ramirez. Manoogian testified that 
Ramirez told him that the Respondent called his supervisor at 

FMCS and asked for a mediator. Ramirez
 asked if Manoogian 
ﬁhad a problemﬂ with that. Manoogian said that he would call 
him back with an answer. Thereafter, Manoogian agreed to 
Ramirez™ participation.
 Prior to receiving the call from Ramirez, Manoogian had not 
heard of Ramirez, nor had he met h
im, and had received not
h-ing in writing from him. 
 At the August 17 meeting, Ramirez introduced himself, sa
y-ing that he was from the FMCS and was there ﬁto observe.ﬂ 

Ramirez was present at the full bargaining session that day, and 
when both parties spoke a
bout their proposals. However, 
Ramirez made no comments to either side. Manoogian stated 
that he may have spoken to Ramirez at that session, but they 
did not discuss any issues that were of concern to the Union, 
and that Ramirez was not present at any of t
he Union™s caucu
s-es. He did not know whether the mediator was present at the 
Respondent™s caucuses. Further, Ramirez did not speak to the 

Union about any of the issues in its counterproposal which it 
presented to him at the time it was presented to the Res
pondent. 
Ramirez did not ask Manoogian any questions about the U
n-ion™s or the Respondent™s counterproposal and there was no 
discussion between the two men about it. Manoogian stated 
broadly that Ramirez had no ﬁinteractionﬂ with him regarding 
the issues or
 the proposals. 
 On the following day of bargaining, August 18, Manoogian 
asked Ramirez, privately, if an FMCS 
form F
-7ŠﬁNotice to 
Mediation Agenciesﬂ had been filed with the FMCS for these 

negotiations. It was stipulated by the parties at the hearing that
 neither the Respondent nor the Union or any other participating 
union submitted an FMCS 
form F
-7 to the FMCS. It was also 
stipulated that neither the Respondent nor the Union or any 
other participating union notified any 
State mediation agency of 
their di
spute. The Union did not object to continuing to bargain 
in the absence of the 
form F
-7 being filed. 
 It was stipulated that Ramirez attended part of the negoti
a-tion sessions between the Respondent and the Union National 

Benefits Committee on August 17, 18
, and 19, 2010, in Chic
a-go, and that he also attended the September 16, 2010 session in 

Linthicum Heights, Maryland. Manoogian testified that at the 
September 16 meeting, Ramirez asked the parties whether e
i-ther of them asked why he was present. He then sa
id that ﬁI™m 
putting it on the record. I™m an observer.ﬂ Manoogian stated 

that he asked McKeage if he would agree that all that Ramirez 
had been doing is observing and McKeage said yes.  McKeage 
has a different recollection. He stated that Ramirez entered 
the 
Respondent™s caucus room and said that the Union claimed that 

they were ﬁno longer interested in his services.ﬂ McKeage test
i-fied that he never indicated that he believed that Ramirez™ se
r-vices were not useful. 
 During the negotiations, the Respondent 
stated its view that 
negotiations had to conclude by late September 2010, in order 
for annual open enrollment information for medical insurance 
to be prepared and timely provided to employees for the 2011 
plan year. The Unions involved in the bargaining di
sagreed 
with Respondent™s assertion that it was under a deadline for 
open enrollment because Respondent maintains a self
-funded 
medical insurance plan.
 At the September 16 session, after Ramirez left, McKeage 
gave the Union its last, best
, and final offer.
 Thereafter, the 
Union made a counteroffer which the Respondent rejected. 
 In January 2011, the Respondent implemented its last, best 
and final offer. In April 2011, the Union made another counte
r-proposal.  
 As of late September 2010, Respondent and the Un
ion N
a-tional Benefits Committee were unable to reach a new succe
s-
sor agreement to the 2005
Œ2010 National Benefits Agreement. 
The parties stipulated that ﬁmost pertinently, the parties had 

substantial and fundamental differences as to coverage levels 
and co
sts for medical insurance.ﬂ
 On October 10, the 
union membership rejected the Respon
d-ent™s offer at a ratification vote. Thereafter, in October 2010, 
Respondent advised all employees covered by the benefit plans 
negotiated as part of the national benefits n
egotiations that, 
effective January 1, 2011, Respondent would be unilaterally 
implementing its last, best
, and final offer regarding the ben
e-fits covered by the National Benefits Agreement. The parties 
stipulated that the 
Unions were aware of this notifica
tion by the 
Respondent to its employees. 
 Effective January 1, 2011, the Respondent implemented the 
terms of its last, best
, and final offer which modified the terms 
of the medical plan, the retiree health benefits plan (VEBA), 
and the short
-term 
disability plan.
 V. EVIDENCE FROM STATE 
AGENCIES
 Officials from mediation agencies for the 
States of New Je
r-sey and Pennsylvania testified as to the procedures utilized in 
their agencies. 
 William Gross, the director of the bureau of mediation for 
Pennsylv
ania, testified that parties to labor disputes send his 
office copies of the FMCS 
form F
-7. After receiving the form, 
he assigns a mediator from his office or one of the regional 
offices, and sends a letter notifying the parties that a mediator 
has been se
lected, and that he or she should be contacted if 
assistance is needed.  
 Gross stated that in the type of multistate bargaining i
n-volved here, where certain employees of the Respondent are 
employed in Pennsylvania, if he had received a 
form F
-7 form 
or a 
phone call from a party requesting assistance, he would 
have assigned a mediator or offered mediation services to the 
parties. He added, however, that typically, parties to multistate 
bargaining would not call his office for the assignment of a 
mediator. H
e further added that he would not send a mediator 
to California because of budget limitations. However, if he 
received a request for a mediator in Trenton, New Jersey, 
which is near the Pennsylvania border, he would ﬁconceivablyﬂ 
have honored that request,
 but he would have contacted the 
New Jersey mediation service first.
 Ernest Whelan, the executive secretary of the New Jersey 
Board of Unions for the New Jersey Department of Labor, test
i-fied that he frequently receives copies of 
form F7 from parties 
engag
ed in labor disputes. When such a notice is received he 
  AMERICAN WATER WORKS
 CO.  69 sends a letter to the parties offering the services of a mediator. 
If the parties request a mediator, one is assigned. 
 Whelan testified that he knew of no reason why his office 
could not mediate a di
spute where employees of the employer 
worked in both New Jersey and Pennsylvania. He stated that his 
office would become involved depending on the ﬁseverity of 
the case and its impact on New Jersey residentsﬂ
Šfor example, 
if the matter involved a hospital 
or utility company. 
 He opined that if his office received a notice from the R
e-spondent, a water utility having a multistate bargaining unit, he 
would have offered the services of a mediator if any party r
e-quested his assistance.
2 Indeed, Whelan stated tha
t he has r
e-ceived F
-7 notices from employers regarding contracts covering 
employees who are employed in more than one 
State. Whelan 
further stated that his office and the FMCS often ﬁco
-mediateﬂ 
disputes.
 Counsel for the General Counsel offered in evidence
, and I 
received printouts from the States of California and Illinois 
which set forth that those states provide mediation and concili
a-tion services.
 The Positions of the Parties
 The General Counsel first argues that the Respondent is the 
party desiring the
 modification of the contract between it and 
the Union and therefore the Respondent was required to serve 

the notices set forth above. General Counsel further argues that 
inasmuch as the proper notices were not given to the FMCS or 
State agencies, the Resp
ondent was precluded from implemen
t-ing unilateral changes in its last best offer.
 The Respondent first argues that the Union was the initiating 
party and therefore the Union was obligated to notify those 
agencies. Alternatively, the Respondent contends tha
t if it did 
have an obligation to notify the FMCS, it did so in its call to the 
FMCS office in Chicago which assigned 
Mediator Ramirez. 
The Respondent, conceding that it did not notify any 
State 
agency, contends that it would have been futile to notify a 
State 
agency because no 
State agency had ﬁjurisdictionﬂ to mediate a 
dispute over a multistate bargaining agreement.
 Analysis and Discussion
 I. SECTION 
8(
D)(3)
 AND THE INITIATING P
ARTY
 The complaint, as tried here, alleges essentially that by fai
l-ing to com
ply with the notification provisions of Section 
8(d)(3) the Respondent violated its obligation to bargain in 

good faith with the Union when it unilaterally implemented its 

last best offer, thereby changing the terms of three provisions of 
its expired colle
ctive
-bargaining agreement.
3  Section 8(d)(3) of the Act provides, in material part, as fo
l-lows:
  Provided,
 that where there is in effect a collective
-bargaining 
contract covering employees in an industry affecting co
m-
merce, the duty to bargain collectivel
y shall also mean that no 
2  If one party to a dispute did not agree to the assistance of a medi
a-tor, the mediator would attend the caucuses of the party that agreed to 
his pres
ence. When the other party invited him to mediate the dispute, 
then he would become fully involved. 
 3  There are no issues of impasse in bargaining before me. 
 party to such contract shall terminate or modify such contract, 
unless the party desiring such termination or modification
Š Notifies the Federal Mediation and Conciliation Service wit
h-in thirty days after such notice of the existe
nce of a dispute, 
and simultaneously therewith notifies any State or Territory 
where the dispute occurred, provided no agreement has been 
reached by that time.
  As set forth above, the party seeking to terminate or modify 
a current contract has the obligat
ion to notify the FMCS and the 
State of the existence of a dispute.
 I find, as argued by the General Counsel, that the Respon
d-ent was the party which sought to modify the contract. As set 

forth above, more than 1 year before the contract was due to 
expire,
 Respondent™s official
, McKeage
, made the first contact 
with the Union, asking to ﬁexpedite early negotiations.ﬂ He 
took the initiative in setting the dates and locations of the u
p-coming meetings and sending them to the Union for its appro
v-al. He prepared 
the agendas for the meetings, announcing the 
Respondent™s most important demands, even at a time when the 
Union had not met with the other unions to form a consensus as 

to what their demands would be. McKeage gave the Union a 
deadline for making an informa
tion request, and he set the 
ground rules for the negotiations.
 II. THE RESPONDENT
™S ARGUMENTS CONCERNI
NG THE
 INITIATING PARTY
 The Respondent argues that the ﬁpreliminary discussionsﬂ 
about future negotiations which took place more than 1 year 
before the c
ontract expired is not relevant to which party is 
considered the initiating party. The Respondent further argues 
that the Union was not the authorized representative of the 
multiunion National Benefits Committee during the preliminary 
discussions from June
 through December 2009, and therefore 
the Union had no legal authority with respect to the Union N
a-tional Benefits Committee. In addition, according to the R
e-spondent, Section 8(d)(3) requires that notices be between ﬁpa
r-tiesﬂ to the contract, and since th
e parties to the expiring co
n-tract were the Respondent and the Union National Benefits 
Committee, any discussions had by the Union with the R
e-spondent were of no legal effect. 
 Finally, the Respondent contends that the Union was the in
i-tiating party becaus
e it sent a letter to McKeage reminding him 
that negotiations were due to begin in May, and which co
n-tained a request for information. 
 I reject these arguments. The question posed by the statute is 
which party desires to modify the contract. Preliminary d
iscu
s-sions may provide an answer to that question. Initial discu
s-sions or contacts between the parties clearly show who the 

initiating party is. The first party to express a desire to modify a 
contract may certainly be considered the party who may be 
ident
ified as the initiating party. Here, undoubtedly, as set forth 
above, the Respondent took the lead in contacting the Union 
long before the contract was due to expire, and aggressively 
took charge of arranging meeting dates and locations and e
x-pressing its 
main area of concern in their first meeting.
 As to the other arguments concerning whether the prelim
i-nary discussions had any legal effect because the Union was 
not yet authorized by the other unions to act in its behalf, it was 
                                                            70 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 stipulated that, at least 
since 1980, the Union, on behalf of itself 
and in consortium with other local and national labor unions 

has participated in such bargaining and that the Union has typ
i-cally led such consortium of representatives of the participating 
unions known as the Uni
on National Benefits Committee. 
 Accordingly, whether or not the Union had technically been 
authorized, at the time of the preliminary discussions, to fo
r-mally represent the other unions as it had done for nearly 30 
years, the fact is that the Respondent d
eliberately reached out to 
the Union undoubtedly with the knowledge that it would once 
again negotiate on behalf of the other unions. Respondent dealt 
with the Union in those preliminary discussions as it reasonably 
expected that it would negotiate on beha
lf of the other unions. 
The Respondent may or may not have been aware that the U
n-ion had not spoken to any of the other union representatives 
until January 2010, but nevertheless, the Respondent at the June 
2009 meeting held in the Union™s office spoke wit
h the Union™s 
president
, Langford
, and its 
Chief of 
Staff Manoogian about the 
logistics of bargaining, suggested ways to move the bargaining 
forward, and presented its major demand, the control of health 
care costs to the Union. 
 Thus, whether or not the U
nion was by that time the autho
r-ized representative of the consortium, it was regarded that way 
by the Respondent with which it dealt as a bargaining partner. 
Those preliminary discussions therefore establish that the R
e-spondent was the initiating party an
d was obligated to notify 

the FMCS and any state agency concerning the existence of a 
dispute. 
 I also reject the Respondent™s argument that the Union was 
the initiating party based on its letter to the Respondent on Fe
b-ruary 26, 2010. The letter was a res
ponse to McKeage™s d
e-mand that any information request of the Union must be filed 
by February 26, 2010. The letter contained a reminder to 
McKeage that the negotiations were due to begin on May 4. 
 The Respondent argues that this was the first written co
m-munication by the Union after it had contacted the other union 
parties in the multiunion consortium in January 2010. The R
e-spondent argues from this that the letter was the first corr
e-spondence in which the Union was acting in behalf of the other 

unions and
 constituted ﬁwritten notice of the intent to co
m-mence negotiations . . . and negotiateﬂ regarding the topics 
mentioned in the letter as to which information was sought.
 I reject the Respondent™s argument that this letter made the 
Union the initiating part
y and thereby placed the burden on the 
Union to notify the FMCS and any 
State agency of the exis
t-ence of a dispute. The letter, sent after two meetings had been 

held between the parties, and more than 8 months after the 

parties™ first meeting, was simply a
 request for information 
pursuant to the Respondent™s suggestion that one be made by 
that time. It did not transform the Union into the initiating pa
r-ty. The Respondent had become the initiating party in the 
spring of 2009, when it first contacted the Unio
n in an effort to 
expedite negotiations. 
 III. THE OBLIGATION TO NO
TIFY THE FMCS AND AN
Y  STATE AGENCY
 I accordingly find that the Respondent is the initiating party 
since it first sought to modify the parties™ contract. It has long 
been held, consistent w
ith the clear language in Section 8(d)(3), 
that the ﬁburden of notifying the mediation services of a dispute 
under Section 8(d)(3) rests exclusively with the initiating partyﬂ 
United Artists Communications,
 274 NLRB 75, 77 (1985). In 
Nabors Trailers
, 294 N
LRB 1115, 1120 (1989), the Board 
found that the employer was the initiating party ﬁby serving 
notice to open negotiations.ﬂ
 Inasmuch as I find that the Respondent was the party desi
r-ing to modify the contract, it had an obligation to notify the 
mediation s
ervices. 
 IV. NOTIFICATION TO THE 
FMCS AND ANY STATE A
GENCY
 Section 8(d)(3) of the Act requires that the party desiring to 
modify a current contract must notify the FMCS and any 
State 
where the dispute occurred. The form of notification is not set 
forth in
 the statute. Accordingly such notification need not be in 
writing.
 General Counsel argues, however, pursuant to 29 CFR 
§ 1402.1, the notification must be in writing. That FMCS regul
a-tion states that ﬁthe notice of dispute field with the FMCS pu
r-suant to t
he provisions of Section 8(d)(3) . . . shall be in wri
t-ing. The following Form F
-7, for use by the parties in filing a 
notice of dispute, has been prepared by the Service.ﬂ I do not 

agree with the General Counsel. The internal regulation of the 
FMCS cannot
 modify Section 8(d)(3) of the Act which does not 
require that the notification be in writing. 
 I find that the Respondent statutorily notified the FMCS 
when McKeage called the Chicago FMCS office in late July 

requesting its assistance in the negotiations.
 Mediator Ramirez 
was assigned to assist the parties and he attended a total of four 
bargaining sessions in Illinois and Maryland. Whether or not 
Ramirez contributed to the negotiations in a significant way, or 
contributed at all, as disputed by the partie
s, is irrelevant to the 
question of whether the Respondent ﬁnotifiedﬂ the FMCS of the 
existence of the dispute as required by Section 8(d)(3).  The 
evidence establishes that the Respondent met its statutory obl
i-gation by phoning the FMCS and requesting its
 assistance. 
 Section 8(d)(3) also requires that the initiating party notify 
ﬁany state . . . agency established to mediate and conciliate 
disputes within the State . . . where the dispute occurred
.ﬂ The 
complaint alleges that the Respondent failed to noti
fy the Cal
i-fornia State Department of Industrial Relations, the Illinois 
State Department of Labor, the State of Pennsylvania Depar
t-ment of Labor and Industry
, and the New Jersey State Board of 
Mediation.  
 The Respondent contends that it was not required 
to notify 
any 
State agency because no 
State agency had jurisdiction over 
this multistate dispute. The Respondent notes that these were 
multistate, multiunit negotiations involving 66 bargaining units 
across 15 
States with negotiations being conducted in three 
States
ŠPennsylvania, Maryland
, and Illinois. 
 The Respondent argues that ﬁnone of the state agencies has 
any interest concerning labor negotiations, bargaining units and 
employees in other states. They have 
no legal authority to assert 
extraterritorial jurisdiction over matters outside their states.ﬂ
 I do not agree with the Respondent. Indeed, the represent
a-tive from the New Jersey mediation agency stated that his o
f-fice mediates disputes involving employees 
employed by one 
  AMERICAN WATER WORKS
 CO.  71 employer in multiple 
States, and that it also comediates di
s-putes with the FMCS. 
 Section 8(d)(3) requires notification to the 
State where the 
dispute occurred. Clearly, the dispute involved here occurred in 
each of the 
States in which ther
e is a collective
-bargaining 
agreement set to expire and which could cause disruption. The 
state agencies in any and each of those 
States could have been 
asked for their assistance. 
 In 
Boghosian Raisin Packing Co.,
 342 NLRB 383, 384 
(2004), the Board stat
ed that Section 8(d) is a ﬁclear expression 
of Congressional intent to minimize the interruption of co
m-merce resulting from strikes and to further the use of mediation 
to assist parties in settling their labor disputes peaceably.ﬂ In 
Amalgamated Meatcutter
s, Local 576,
 140 NLRB 876, 879 
(1963), the Board noted that the purpose of Section 8(d)(3) is to 
ﬁafford Federal and State mediation authorities an opportunity 
to settle labor disputes before they reach the strike stage.ﬂ In 

that case, the Board found, as
 I find here, that the respondent 
notified the FMCS but failed to notify the 
State agency as r
e-quired by the statute. 
 Accordingly, it is clear that the statutory purpose of Section 
8(d)(3) is to utilize whatever services are available to settle the 

disput
e. The Respondent called the FMCS office in Chicago 
when it knew that it would be bargaining in that city. It would 

have been just as helpful if it had also asked the Illinois State 
Department of Labor for its assistance. 
 The Respondent need not be concer
ned with which 
State 
agency had jurisdiction or which agency had the funds to send a 

mediator to a different 
State. It was obligated only to ﬁnotifyﬂ a 
State agency where the dispute occurred. It did not do so. 
 Based upon the above, I find that the Respon
dent failed to 
notify any State agency in violation of its obligation to do so 

under Section 8(d)(3) of the Act.
 V. THE RESPONDENT
™S UNLAWFUL IMPLEMENT
ATION OF 
 ITS LAST OFFER
 On January 1, 2011, the Respondent implemented the terms 
of its last, best
, and 
final offer which modified the terms of the 
medical plan, the retiree health benefits plan (VEBA), and the 
short
-term disability plan. I find that by doing so without ha
v-ing provided the required notice to any State agency pursuant to 
Section 8(d)(3), the 
Respondent violated Section 8(a)(1) and (5) 
of the Act. 
Whitesell Corp
., 352 NLRB 1196, 1196 (2008
); Raymond F. Kravis Center for the Performing Arts,
 351 NLRB 
143, 143
Œ144 (2007). 
 Although those cases apply to a failure to give notice to the 
FMCS, a fail
ure to give notice to any State agency is equally 
applicable. 
  Section 8(d) is unequivocal. It provides that the duty to ba
r-gain includes serving written notice upon the other party to a 

collective
-bargaining agreement of one™s desire to terminate 
or modi
fy it, with notice also to the Federal Mediation and 
Conciliation Service and the appropriate state agency.
 Board authority is also unequivocal. Failure of a party desi
r-ing to terminate or modify a collective
-bargaining agreement 
to give appropriate notice
 under Section 8(d)(3) precludes it 
from altering terms or conditions of the collective
-bargaining 
agreement.
 [Days Hotel of Southfield,
 306 NLRB 949, 956 (1992).
]  CONCLUSIONS OF 
LAW 1.  The Respondent  American Water Works Company, Inc.,
 a/k/a American W
ater Works Service Company, Inc. and its 
subsidiaries is an employer engaged in commerce within the 
meaning of Section 2(2), (6)
, and (7) of the Act. 
 2.  The Union and all of the unions set for
th in appendix A to 
the amended 
complaint, are labor organizat
ions within the 
meaning of Section 2(5) of the Act.
 3.  By unilaterally implementing the terms of its last, best
, and final offer which modified and unilaterally changed the 
terms of the medical plan, the retiree health benefits plan 
(VEBA), and the short
-term disability plan set forth in the co
n-tract that expired on July 31, 2010, without complying with the 
requirements of Section 8(d)(3) of the Act the Respondent vi
o-lated Section 8(a)(1) and (5) of the Act. 
 REMEDY
 Having found that the Respondent has eng
aged in certain u
n-fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effect
u-ate the policies of the Act.
 Having found that the Respondent unilaterally implemented 
certain changes in i
ts contract, including the terms of the med
i-cal plan, the retiree health benefits plan (VEBA), and the short
-term disability plan, the Respondent shall be ordered to rescind 
those unilateral changes, restore the status quo prior to the Ja
n-uary 1, 2011 impl
ementation of its final offer, and to make 
employees whole for any loss of wages or benefits that they 

may have suffered as a result of those changes. 
Raymond F. 
Kravis
, above at 149; 
Bohemian Club
, 351 NLRB 1065, 1068 
(2007
); Grand Rapids Press, 
325 NLRB 
915, 916 (1998); 
Goya 
Foods of Florida,
 356 NLRB 
1461
 (2011). The employees shall 
be made whole 
in the manner set forth in 
Ogle Protection Se
r-vice,
 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 
1971), with interest as prescribed in
 New Horizons
 for the
 Re-tarded
, 283 NLRB 1173 (1987), plus daily compound interest 
as prescribed in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010)
.  The Respondent shall also be ordered to bargain on request 
with the Union about the terms of its last offer which it unila
t-erally implemented. 
 [Recommended Order omitted from publication.]
  